DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This final action is in response to the amendment dated 03/07/22
Information Disclosure Statement
The information disclosure statement filed on 03/08/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No copies of the four documents recited in the “Non-Patent Literature Documents” section have been provided.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not teach or suggest “the American Red Cross” or the “Center for Disease Control guidelines”. Also, the disclosure does not teach or suggest “pre-screened blood” or “pre-screening process”. Applicant is respectfully requested to delete the added limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2006/0057149 A1) in view of Fausset et al. (US 6,579,496 B1).
Regarding claim 1, Johnson et al. discloses a treatment method against viral infections [0002 and 0040] where plasma donors [0099] are screened (pre-screened), yet a validation virus removal step (viruses not detected in the pre-screening process) is needed to remove a wide variety of agents a precaution; and the list of agents that can be transmitted by blood grows with every emerging infection. 
Johnson et al. appears silent to disclose blood storage timeline and the heat treatment of blood to eliminated any viruses that may be contained in the blood.
Regarding the recitation that blood has been stored in the blood supply for up to 42 days, one of ordinary skill in the art of blood treatment readily recognize that blood banks, and depending on the date blood was donated, that the donated blood could have been in storage for hours or one day, or more days. Therefore, the time blood storage limitation of up to 42 days is an obvious time interval that depends on the time of blood donations.
Fausset et al. discloses a method for treating blood (col.1, lines 6-9) stored in the blood supply by establishing a stand- alone external circuit (Fig.1:14, 18, 34, and 30) wherein blood is heated to between 40°C and 49°C (col.4, lines 25-28) for between 10 and 45 minutes in order to eliminate any viruses that may be contained in the blood. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Fausset et al. blood treatment method to Johnson et al. method in order to insure the complete elimination of any viruses that may be contained in the blood.
Regarding claim 2, Fausset et al. discloses that the blood is heated to between 45°C and 47°C (col.4, lines 21-23).
Regarding claim 3, Fausset et al. discloses that the treatment period is between 15 and 35 minutes (col.4, lines 21-28).
Regarding claim 5, Fausset et al. discloses that the blood is heated and cooled at a rate of approximately 0.1 degrees Centigrade per minute slowly (col.10, lines 6-15).
Regarding claim 7, Fausset et al. discloses the blood is returned to its normal storage temperature of 6°C after treatment (col.10, lines 14-15).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2006/0057149 A1) in view of Fausset et al. (US 6,579,496 B1) as applied to claim 1, and further in view of Charm et al. (US 2008/0310995 A1).
Johnson et al. appears silent to disclose that the extracorporeal standalone external circuit is not connected to a patient’s body.
Fausset et al. discloses that the standalone external circuit comprises:
a. a modular cooler heater (Fig.1:34);
b. a pump/agitator (Fig.1:29) to ensure the blood is moving through the circuit; and
c. a blood chemistry analyzer (Fig.1:40 and 42) to ensure the blood chemistry remains within acceptable limits.
Fausset et al. appears silent to disclose that the extracorporeal standalone external circuit is not connected to a patient’s body.
Charm et al. discloses a thermal processing unit (Fig.1:100, 300, and 400) that is not connected to a patient’s body [0004] in order to provide a thermal treatment system that is continuous and is suitable for large scale production at rapid flow rates [0004]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Charm et al. system to the combined Johnson et al. method in order to provide a thermal treatment system that is continuous and is suitable for large scale production at rapid flow rates.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2006/0057149 A1) in view of Fausset et al. (US 6,579,496 B1) as applied to claim 1, and further in view of Corash et al. (US 2018/0318348 A1).
Johnson et al. appears silent to disclose using the guidelines of the American Red Cross and the Center for Disease Control.
Fausset et al. discloses that all normal precautions during treatment and handling of blood are exercised in order to ensure that the blood is not damaged (col.10, lines 23-31).
Fausset et al. appears silent to disclose using the guidelines of the American Red Cross and the Center for Disease Control.
Corash et al. discloses methods for inactivating pathogens found in plasma [0002 and 0063] where the guidelines of the American Red Cross or another accrediting, regulatory, or standard-setting agency are used [0088] in order to provide improved treatment methods for therapeutic plasma exchange or fusion [0002]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Corash et al. teachings of using the guidelines of the American Red Cross agency in order to provide improved treatment methods for therapeutic plasma exchange or fusion.
Response to Arguments
Applicant's arguments on pages 4-7 of the Remarks/Arguments section filed on 03/07/22 have been fully considered but they are not persuasive. All of Applicants’ arguments are directed to the newly added limitations which have been addressed with Johnson et al. reference, the Charm et al. reference, and the Corash et al. reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798